DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Receipt is acknowledged of the amendment filed 3/09/2022.  Claims 6 is amended, claims 4, 6-7, 11-15 are withdrawn and claims 1-15 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Claims 1-3, 5, and 8-10 in the reply filed on 3/09/2022 is acknowledged.

Claim Interpretation
In the claims, the language “produced by additive manufacturing” is give the broadest reasonable interpretation to a person having ordinary skill in the art in light of the Specifications.  In the originally-filed Specifications, Applicant discloses “[a]dditive manufacturing is a manufacturing technique defined in international standard ASTM 2792-12 and designates a process for assembling elements of material to obtain a solid three-dimensional object on the basis of a digital three-dimensional model (typically represented by data of a CAD file, CAS standing for “Computer-Aided Design”)”.  In other words, there is no specific means for assembling elements other than methods providing 3D objects. The ophthalmic lens produced by additive manufacturing means will not be patentably distinct in a structural-sense from an ophthalmic lenses produced by other manufacturing means.  In particular, the functionality of the ophthalmic device in providing the designed optical effect would be understood to be evidence that structures made by various methods are not structurally distinguishable. It is noted that a manufacturing method may necessarily produce a product that is structurally distinct from a lens produced by additive manufacturing, though these lenses are not relied upon in the rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat No. 8,964,313 to Kobayashi et al. (hereinafter Kobayashi).
Regarding claim 1, Kobayashi teaches an optical part (Fig. 4D) comprising an ophthalmic lens (lens body 2 and surrounding coating forming surfaces 6 and 7, Fig. 4D) produced by additive manufacturing and a holder (runer 23, Fig. 4D) integrally formed with the ophthalmic lens (col. 4, ln. 37-col. 5, ln. 15).
Regarding claim 2, Kobayashi teaches the ophthalmic lens has a peripheral edge and wherein the holder extends from the peripheral edge (Fig. 4D).
Regarding claim 3, Kobayashi teaches the holder is connected to the ophthalmic lens by a frangible portion (gate 3 of narrow portion of runner 23 adjacent to lens body, Fig. 4D).
Regarding claim 8, Kobayashi teaches said ophthalmic lens is formed to a predefined frame shape (Fig. 1A-1B, 4D).
Regarding claim 9, Kobayashi teaches the ophthalmic lens has a first composition and wherein the holder has a second composition (“The plastic coating and the second plastic coating may include the same material or different materials. Similarly, the base and the plastic coating may include the same material or different materials”; col. 7, ll. 56-65) distinct from said first composition (runner 23 flow material is same as surface coating of core lens 2 having respective surfaces 6 and 7 and is different from core lens body 2, Figs. 1A-1B, 4D).
Regarding claim 10, Kobayashi teaches the holder is flexible (plastic runner 23, Fig. 4D; col. 4, ln. 37-col. 5, ln. 15).

  
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat No. 5,457,503 to Chen (hereinafter Chen).
Regarding claim 1, Chen discloses an optical part comprising an ophthalmic lens (transparent plate 30 with ends 301, Fig. 4) produced by additive manufacturing and a holder (upper section 36 with ridges 33, Fig. 4) integrally formed with the ophthalmic lens (Fig. 4).  
Regarding claim 5, Chen discloses said holder comprises a fastener (groove 32, ridges 33, and upper section 36 together form a fastener for mating with U-shaped frame 4, Fig. 4).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Generally cited prior art falls into two categories of inventive features: (1) lenses with integral holders, and (2) lenses with fasteners.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872